Citation Nr: 1023842	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  02-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for residuals of a right 
hand soft tissue injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1996 to August 2001.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for residuals of a right hand soft tissue injury, 
rated 0 percent, effective August 19, 2001.  In February 2008 
and in March 2009, the Board remanded this matter for 
additional development.  


FINDING OF FACT

Prior to September 19, 2008, the Veteran's service-connected 
right hand disability was manifested by normal range of 
motion, and by subjective complaints of pain but with pain 
not shown on examination; from September 19, 2008, tenderness 
on examination is reasonably shown with metacarpophalangeal 
joint flexion limited to 70 degrees.  


CONCLUSION OF LAW

The residuals of a right hand soft tissue injury warrant 
staged ratings of 0 percent prior to September 19, 2008, and 
10 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.21, 4.71a, Codes 
5003, 5021, 5216-5230, and 4.118, Code 7804 (prior to, and 
from, August 30, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 20, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating, and a February 2010 supplemental SOC readjudicated 
the matter after the appellant responded.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record.  She has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").  

The Veteran's pertinent treatment records have been secured.  
She was afforded several VA examinations, most recently in 
June 2009.  She has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  




B.	Factual Background

The Veteran's service treatment records show that in June 
2000 she was treated for right hand pain after falling from 
the back of a truck a week earlier.  In a separate June 2000 
treatment record it was noted her right hand was swelling.  
On April 2001 service separation examination, clinical 
evaluation of the upper extremities was normal; she reported 
that when it's cold her hands ache, that she could not hold 
anything tight or cold, and complained of intermittent right 
hand pain.  A July 2001 treatment record notes the Veteran's 
complaints of both hands hurting for two weeks; the diagnosis 
was "prob[able] DJD/osteoarthritis".  

On June 2001 pre-discharge VA examination, the Veteran denied 
swelling or inflammation of the hands and wrists.  It was 
noted that she was right handed.  On physical examination, 
palpation revealed no evidence of tenderness, nodules, or 
masses; grip strength was symmetrical and of good quality.  
Range of motion testing revealed no evidence of increased 
discomfort or loss of mobility.  

In June 2002 correspondence, the Veteran reported that her 
hands hurt all the time and that she cannot hold them in any 
particular position for long periods of time without locking.  

A July 2002 private treatment record from Dr. R. H. L. notes 
the Veteran's complaints of sharp hand pain and her fingers 
locking when she grabs things.  

On December 2003 VA examination, the Veteran reported that 
her right hand pain was 6 (on a scale of 10).  On physical 
examination, the examiner noted that the right hand pain does 
not involve the joint as it is in the soft tissue in the 
first dorsal interosseous space.  There was no swelling on 
examination.  The diagnosis was "right hand pain . . . in 
the first dorsal interosseous space . . ."

In her April 2004 notice of disagreement, the Veteran 
reported that she could not grab anything tightly, and that 
when she grabs things her hands ache and feel weak.  

VA treatment records include April and June 2004 reports that 
note the Veteran's handgrip was intact.  A January 2005 
treatment record notes the Veteran's complaints of 
intermittent achiness in the hands; she denied having any 
swelling.  

On May 2006 VA examination, the Veteran reported that her 
right hand pain was a 5-6 (on a scale of 10), mostly in the 
distal digits and tips of her hands.  The examiner noted that 
there was no ankylosis and no flare-ups of pain.  It was 
noted that the Veteran had difficulty carrying and lifting 
objects.  Range of motion testing revealed right hand 
extension to 0 degrees, and flexion to 120 degrees; there was 
no pain or additional limitation with repetitive use.  The 
diagnosis was residuals of right hand strain.  

On September 2008 VA examination, intermittent swelling was 
reported.  The examiner noted that the Veteran had aching or 
discomfort in her right hand, was unable to engage in 
activity of prolonged duration, and had pain with twisting, 
driving, cooking, and holding onto objects.  Flare-ups of 
pain occurred with prolonged duration activity, and she took 
rest breaks and paced her activities.  Range of motion 
testing revealed metacarpophalangeal (MCP) joint flexion to 
70 degrees (normal 90 degrees).  There was no additional 
limitation with repetitive activities.  The examiner noted 
that the injury is at the MCP joint region on the dorsum, 
with tenderness on the dorsal and palmar aspects of the MCP 
region, and with no involvement of the remainder of the 
distal hand.  Grasp was noted to be full.  X-rays revealed 
degenerative joint disease (DJD) of the DIP digits, and of 
the andradial aspect of the right wrist.  The diagnosis was 
right hand MCP strain due to residuals of the injury during 
service.  

In March 2009, the Board remanded the matter to determine 
what, if any, pathology (and associated limitation of 
function) was due specifically to the service connected 
entity, i.e., residuals of soft tissue injury of the first 
dorsal interosseous space.  In addition, the September 2008 
examination did not address whether there was limitation of 
motion of any individual fingers due to the service-connected 
disability, as was specifically requested in the Board's 
prior February 2008 remand.  

On June 2009 VA examination, the Veteran complained of 
occasional aching on the knuckles of both hands, as well as 
occasional aching of the right hand along the fifth 
metacarpal laterally.  She denied swelling or locking, and 
the ache was noted to be brief, usually mild, and 
occasionally moderate but brief.  The examiner noted that the 
Veteran has no functional defects, normal functioning of the 
right hand, although the right hand grip is slightly weaker 
than the left hand grip.  Physical examination revealed mild 
tenderness of the proximal interphalangeal (PIP) joint of the 
index, middle, and right fingers, and of both first carpal 
metacarpal joint of both hands without swelling or decrease 
in range of motion or deformities.  X-rays revealed no soft 
tissue abnormality, mild DJD of the DIP joints, and mild DJD 
of the radial aspect of the right wrist.  The diagnosis was 
DJD of both hands.  The examiner concluded that the Veteran's 
bilateral hand symptomatology emanates from the DJD, but that 
the DJD was "not related to isolated soft tissue injury of 
the 1st right dorsal interosseous space."  

C.	Legal Criteria, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection in 
January 2004, and staged ratings are for consideration.  

The Veteran's statements describing her symptoms are 
competent evidence to the extent that she can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be reviewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the fingers was amended during the pendency of this appeal.  
However, as ankylosis has not been shown, the criteria for 
rating based on ankylosis will not be address further. 

The Veteran's service-connected right hand disability is 
rated by analogy to the criteria for rating myositis (under 
Code 5021).  Code 5021 provides for a rating based on 
limitation of motion under the diagnostic code applicable to 
the affected body part.  If limitation of motion is present, 
but noncompensable, a rating of 10 percent is for application 
for each major joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.  

A 0 percent rating is assignable for limitation of motion of 
the ring or little finger.  38 C.F.R. § 4.71a, Code 5230.  A 
10 percent rating is warranted for limitation of motion of 
the index or long finger (of either hand) with a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Code 5229.  A 10 percent rating 
is warranted for limitation of motion of the thumb (either 
hand) with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, Code 
5228.  A 20 percent rating is warranted for limitation of 
motion of the thumb (either hand) with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  Id.  

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  For instance, for the index, long and 
ring fingers, 0 degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MCP and PIP joints flexed 
to 30 degrees and the thumb abducted and rotated so that the 
thumb pad faces the finger pads.  Joints in these positions 
are considered in a favorable position.  For such fingers, 
the MCP joint has a range of zero to 90 degrees of flexion; 
the PIP joint has a range of zero to 100 degrees of flexion; 
and the DIP joint has a range of zero to 70 or 80 degrees of 
flexion.  38 C.F.R. § 4.71a, Note (1) preceding Code 5216.  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis or limitation of motion, 
the disability is to be rated at that level that best 
represents the overall disability, i.e., amputation, 
unfavorable ankylosis, favorable ankylosis, or limitation of 
motion, assigning the higher level of evaluation when the 
level of disability is equally balanced between two levels.  
38 C.F.R. § 4.71a, Note (2) preceding 5216.  

As the Board is required to look to any alternate criteria 
which might provide for a compensable rating, the Veteran's 
disability may also alternatively be rated under Codes 7800-
7805 (for scars).  These criteria were revised effective 
August 30, 2002, and October 23, 2008.  The Veteran's claim 
was filed in August 2001; she is entitled to a rating under 
either the prior or any revised criteria (if such are more 
favorable) (from their effective dates).  VAOGCPREC 3-2000.

Under the pre-August 30, 2002 scars criteria (Codes 7803, 
7804, 7805), a compensable evaluation for scars (other than 
burn scars or disfiguring scars of the head, face or neck) 
requires that they be poorly nourished, with repeated 
ulceration; that they be tender and painful on objective 
demonstration; or that they produce limitation of function of 
the body part that they affect.  38 C.F.R. § 4.118 (as in 
effect prior to August 30, 2002).  

Under the criteria that came into effect August 30, 2002, a 
10 percent rating is warranted for a superficial scar that is 
painful on examination (Code 7804).  Under Code 7805 scars 
may also be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (as in effect prior to 
October 23, 2008).  

Under the revised criteria effective October 23, 2008, a 10 
percent rating is warranted for a scar that is painful (or 
unstable) (Code 7804).  38 C.F.R. § 4.118 (effective from 
October 23, 2008).  

The Board finds that the evidence reasonably shows that a 10 
percent rating is warranted for the Veteran's right 
(dominant) hand disability, from the September 19, 2008, date 
of the VA examination.  The findings on that examination 
approximate (at least, if they do not fully satisfy) the 
criteria for a 10 percent rating under Code 7804.  See 
38 C.F.R. § 4.7.  The Board notes that while the September 
2008 and June 2009 VA examinations did not find the same 
impairment, the impairment found approximates the criteria 
for a 10 percent rating under Code 7804.  
Prior to September 19, 2008 a compensable rating was not 
warranted, as there was no evidence of limitation of right 
hand motion, and no objective (clinical) evidence of pain.  
As noted, 10 percent is the maximum schedular rating afforded 
under Code 7804.  Notably, there is no evidence that the 
right hand disability results in limitation of function 
(beyond that commensurate with the 10 percent rating); the 
June 2009 VA examination specifically found that the Veteran 
has no functional defects and has normal functioning of the 
hand.  See 38 C.F.R. § 4.118 (effective August 30, 2002).  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  The Court has 
clarified the analytical steps necessary to determine when 
referral for extraschedular consideration is warranted.  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, while there is evidence the Veteran's right hand 
disability causes some impairment, such as difficulty with 
prolonged activities, pain with twisting, driving, cooking, 
and holding onto objects, such impairment is contemplated by 
the rating criteria, which reasonably describe the effects of 
her disability.  See 38 C.F.R. § 4.1 (Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  The Board notes that 
on June 2009 VA examination, the examiner found the Veteran 
had no functional defects from the right hand disability.  In 
addition, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the schedular rating assigned), to suggest 
that the Veteran is not adequately compensated by the regular 
rating schedule.  Significantly, the treatment the Veteran 
has received for her right hand disability has all been on an 
outpatient basis.  Accordingly, referral for extraschedular 
consideration is not indicated.  

Finally, the Board notes that the Veteran has not alleged 
unemployability due to this disability, and that the matter 
of entitlement to a total rating based on individual 
unemployability is not raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The record shows the 
Veteran works (taking breaks as needed).


ORDER

A staged increased rating of 10 percent from September 19, 
2008, is granted for the Veteran's residuals of a right hand 
soft tissue injury, subject to the regulations governing 
payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


